Citation Nr: 1714875	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  11-00 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for right knee chondromalacia with instability prior to December 9, 2015.

2.  Entitlement to a rating higher than 10 percent for right knee degenerative joint disease from January 18, 2013, to December 9, 2015.

3.  Entitlement to a rating higher than 30 percent for a right total knee arthroplasty from February 1, 2017.

4.  Entitlement to a compensable rating for nonsteroidal anti-inflammatory drug (NSAID) induced colitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from June 1966 to February 1970, and in the U.S. Army from October 1975 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied a rating higher than 10 percent for right knee chondromalacia and degenerative joint disease, and a compensable rating for NSAID-induced colitis.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in April 2014.  A copy of the hearing transcript is of record.

The Board then remanded the matter in June 2014 for additional development.  In an October 2014 rating decision, the Agency of Original Jurisdiction (AOJ) granted a separate 10 percent rating for right knee degenerative joint disease specifically, while maintaining a 10 percent rating for right knee chondromalacia with instability.

The matter was again remanded by the Board in September 2016.  In a February 2017 rating decision, the AOJ granted a 100 percent rating for a right total knee arthroplasty effective from December 9, 2015, and a 30 percent rating effective from February 1, 2017.  Therefore, the issues listed above have been recharacterized to reflect these newly assigned ratings.


FINDING OF FACT

In correspondence dated November 2016, the Veteran withdrew his claims for increased ratings of his right knee disability and NSAID-induced colitis.


CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal for the issues of a rating higher than 10 percent for right knee chondromalacia with instability prior to December 9, 2015; a rating higher than 10 percent for right knee degenerative joint disease from January 18, 2013, to December 9, 2015; a rating higher than 30 percent for a right total knee arthroplasty from February 1, 2017; and a compensable rating for NSAID-induced colitis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

Prior to the promulgation of a decision in this case, the Veteran submitted correspondence in November 2016 indicating his intent to withdraw his claims for higher ratings for his right knee disability and NSAID-induced colitis.  Although he expressed intent to a file a claim for a temporary total evaluation for his right knee, that total evaluation was already granted as noted above.  Therefore, a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to the above-listed issues.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  Accordingly, the Board does not have jurisdiction to review the appeal for these claims, and they are dismissed.


ORDER

The appeal is dismissed.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


